Exhibit 10.25.1
 
Amendment to Employment Agreement
 
          This amendment amends the Employment Agreement (the Employment
Agreement”) dated September 1, 2004, between Black Warrior Wireline Corp., a
Delaware corporation now known through name change as Warrior Energy Services
Corporation (the “Company”) and Ron Whitter (“Employee”).
 
          WHEREAS, the Company has been engaged over the past twenty-four to
thirty months in negotiating with respect to several transactions intended to
maximize the value of the Company for its stockholders and which, if entered
into, would have changed the management and corporate structure of the Company,
and
 
          WHEREAS, throughout this process, management of the Company has
encouraged the loyalty of Employee and has sought to retain Employee’s continued
employment for the furtherance of the process of seeking to maximize values of
the Company for the Company’s stockholders, and
 
          WHEREAS, among other incentives to retain Employee, the Company
included in the Employment Agreement a provision calling for a payment to be
made to Employee upon a change of control or change in control with respect to
the Company, and
 
          WHEREAS, the Employee and other of the Company’s employees have
demonstrated, throughout this process, their loyalty to the Company and its
management which exceeds the customary and normal expectations of loyalty
arising out of an employment relationship, and
 
          WHEREAS, the Company believes that it is about to complete a
recapitalization of its outstanding equity securities and a public offering of
the Company’s securities which transactions, together with other recent events
and transactions, are expected to result in the Company having a greatly
enhanced valuation, and
 
          WHEREAS, the Board of Directors believes that it is in the best
interest of the Company to reward this loyalty of Employee, and
 
          WHEREAS, in connection with entering into this Amendment, the Company
and Employee have agreed to certain amendments to the Employee’s Employment
Agreement with the Company.
 
          NOW, THEREFORE, the Company and the Employee agree as follows:
 
          1.          Success Bonus Payment.  Upon the closing of the public
offering of shares of the Company presently being undertaken, and subject to the
closing of that transaction, expected to yield gross proceeds to the Company of
approximately Eighty Million Dollars ($80,000,000) and the conclusion of related
transactions resulting in the recapitalization of the Company, the Company shall
pay to Employee a success bonus in the amount of $150,000.00 (the “Bonus
Payment”).
 

--------------------------------------------------------------------------------


Back to Contents
 
          2.          Change of Control Provision.  In the event the Bonus
Payment is made on or prior to September 30, 2006, then, upon such payment,
Paragraph 11 of the Employment Agreement (the “COC Provision”) shall be deemed
to be deleted in its entirety and the Employee shall have agreed, without
further action on Employee’s part, that no payment is due to be made by the
Company to the Employee under the COC Provision. In the event the Bonus Payment
is not made on or prior to September 30, 2006, the provisions of Section 1 of
this amendment shall be null and void, and the COC Provision shall be modified
to read as follows, effective September 30, 2006:
 
 
             Change of Control.  Upon the first Change of Control to occur
between September 30, 2006, and the end of the term of this Employment
Agreement, the Employer shall pay to the Employee the sum of $150,000.00 (the
“COC Payment”).  As used herein, a Change of Control shall mean any of the
following:  (i) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934,) shall have acquired, after the Closing Date,
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934,)
of 20% or more of the issued and outstanding shares of capital stock of Company
having the right to vote for the election of Directors of Company under ordinary
circumstances; (ii) more than 25% of the assets of the Company are sold in a
transaction or series of  transactions closing within twenty-four (24) months of
one another; (iii) the Company shall merge with any other person or firm;  (iv)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Company (together
with any new directors whose election by the Board of Directors of Company or
whose nomination for election by the Stockholders of Company was approved by a
vote of at least two-thirds of the Directors then still in office who either
were Directors at the beginning of such period or whose election or nomination
for election was previously so approved cease) for any reason other than death
or disability to constitute a majority of the Directors then in office; or (v)
William L. Jenkins ceases to serve as Chief Executive Officer, President or
Director of the Company.  There shall be only one payment due as a result of a
Change of Control occurring on or after September 30, 2006, and after such
payment this section shall be of no further force and effect.

 
          3.          Extension of Term.  The term of the Employment Agreement
is extended so that it now expires on December 31, 2008.
 
          4.          Salary Increase.   The parties acknowledge that the
Employee’s salary was increased effective January 1, 2006, to $235,000.00.
 
          5.          No Further Amendments.  Except as amended hereby, the
Employment Agreement shall remain in full force and effect in accordance with
its terms.  Other than as specifically set forth herein, the parties hereto do
not amend any term or condition contained in the Employment Agreement. 
 
2
 

--------------------------------------------------------------------------------


Back to Contents
 
          6.          Entire Agreement.  The Employment Agreement and this
Amendment embody the entire agreement and understanding between the Company and
Employee, and supersede all prior agreements and understandings between said
parties relating to the subject matter thereof. 
 
WITNESS:
WARRIOR ENERGY SERVICES
CORPORATION
 
 
 
 
 
 
 
By:
/s/ William L. Jenkins
 
 

--------------------------------------------------------------------------------

 
Its:
President
 
 
WITNESS:
EMPLOYEE:
 
 
 
/s/ Ron Whitter
 

--------------------------------------------------------------------------------

 
Ron Whitter

 
3
 

--------------------------------------------------------------------------------